Title: To George Washington from Charles Pinckney, 14 December 1789
From: Pinckney, Charles
To: Washington, George


          
            Dear Sir,
            Charleston [S.C.] December 14 1789
          
          Your avocations have been so numerous & important since your entrance into office that I have not troubled you with but one letter which was to recommend Mr Hall, & to very sincerely congratulate you upon your appointment to the supreme magistracy. I am well convinced that to increase the number of your correspondents unnecessarily is to do you a serious injury, for I should suppose with official communications—with proper & improper applications for favours—& the oppressive correspondence

of numbers, who with very little information or pleasure to you write merely for the purpose of boasting the honour of your correspondence—with such I have always considered you as so overwhelm’d that I have hitherto forborne to write you although motives of respect as well as information ought frequently to have induced me.
          Upon the present occasion I feel myself in some measure obliged from the situation which I hold to state to you my sentiments on the critical situation of our neighbouring State & eventually the frontiers of this—To predict with some degree of certainty what may be the consequence of things remaining in the state they are & no treaty formed with the Creeks & southern Indians, permit me to trespass for a moment upon your time by observing—that however I confess it is conjectural, yet there appears to me to be good grounds for supposing that the situation of our foreign concerns is totally changed with respect to Spain—Upon the conclusion of the peace I believe it was the intention of that court to have entered into a treaty of amity & commerce with us—to have been our friends & to have done every thing in their power to have promoted the intercourse—but they mistook the means—for instead of forming a treaty upon those terms which would have insured a reciprocity of Benefits, they thought the best way to remove every future ground of difference—to prevent our becoming dangerous neighbours—& to keep us at a distance was to propose the surrender of a right as degrading to the honour as it would have been ultimately injurious to the interests of the Union—I happened to be in Congress at the time the proposal was brought forward through the then Secretary Mr Jay—having more leisure or having more maturely considered the offer, I was requested by the opponents to prepare an answer to the reasons which Mr Jay offered in support of Mr Gardoqui’s proposal—this I did, & being afterwards desired by many of the southern members to furnish them with copies, I had a few printed which were confidentially delivered to some of my friends, for their information upon a subject which at that time very much engaged the attention of the public—I have the honour to inclose you one of the few copies I have left—I do so in order that I may not only more clearly illustrate the observations I am about to make but also that in case another attempt should be made to

conclude this treaty you may be informed of the reasons which at that time induced an Opposition—as the Business of treaties must ever be of a secret nature you will no doubt consider the communication as it is intended entirely confidential.
          The Court of Spain being defeated in this measure have appeared to me to entirely change their ground—The original & I believe the only reason of Spain’s anxiety to conclude a treaty with us was to secure her American Continental possessions from being at any time the object of invasion or insult from the southern or more probably the western inhabitants of the Union—they have ever dreaded the settlement of the western territory & looked forward to the time when it would become necessary for its inhabitants to use the Mississipi, as a period very likely to produce those uneasinesses which would perhaps end in the invasion of their dominions—Had they at first proposed a solid & reciprocally beneficial treaty it would have prevented or at least postponed for a number of years any danger of this sort—but having as I have already observed wrongly concieved the means of effecting it & being foiled in their first attempt they have now changed their ground—They are endeavouring by every exertion in their power to attach not only the southern Indians but as many as they possibly can of the inhabitants of the Western territory closely to their interest—they have compleatly succeeded with some of the most powerful nations of the southern Indians. hence the difficulty of treating with them—& I am sorry to find from accounts which appear to me to be tolerably authentic that they have diverted a considerable number of the inhabitants of some of the States & tempted them to become settlers within their borders—thus situated it seems to me as beyond a doubt that they are the spring of all the present disturbances with the Creeks & that they are cherishing a spirit of discontent & disaffection in them & the western inhabitants to the Government of the Union—By means of their intrigues Georgia has been for some years in a lamentable state of depredation & distress—although they have hitherto forborne to commit hostilities on the citizens of this State, yet the inhabitants of the frontiers are in an uneasy & disagreable situation—they all look up to the Union for the establishment of that solid & permanent treaty which can alone secure to them the peaceable enjoyment of their possessions.
          
          Not having been officially informed of the reasons of the late commissions miscarrying, I am unable to form any judgements of the motives which occasioned it—as I am confident a general Indian War would not only be attended with great inconvenience to Georgia & our frontiers, but with a very considerable expenditure of Blood & Treasure to the Union, I have made it a point to acquire from the most respectable authority on their borders & elsewhere such information as is the most to be depended upon—not to detain you with a circumstantial account of the means used to obtain it, or a detail of their relations, the result is—that however anxious the Spanish Court are to foment & continue the existing animosities, yet there is a disposition in the Indians upon just & proper principles to again become the friends & probably the allies of the Union—In this temper they now are, & I am convinced that detaching Mr McGillivray from his Spanish connexions & confirming him the friend and perhaps the useful agent of the United States is not a difficult or improbable measure. To you Sir I have been repeatedly requested to suggest these opinions—from the weight & influence of your character & situation much is very properly expected—as the organ therefore of a growing & important territory, whose future population & consequence depend upon the friendship & intercourse of their Indian neighbours, I intreat the early & earnest attention of the general Government, to whom with great propriety the sole management of India[n] affairs is now committed—I am the more anxious on this point because on the renewal of hostilities in June last the Executive of Georgia in virtue of the Union made a formal requisition on me for the aid of this State—fortunately a truce was concluded before it was necessary to interfere—When I consider the number & force of the hostile indian tribes—how formidably their number might be increased should the same intrigues induce the Choctaws to join them—how much the power of the Indian nations must be increased by the arrangement of their affairs being in the hands of such a man as Mr McGillivray—& how amply they are assisted by the Spanish Court, not only in stores & money but even in the aid of disciplinarians to introduce as much order as Indians are capable of recieving—when I add to these the little that is to be obtained by a war & the distresses & expences it must occasion, you will pardon I am sure the anxiety

I am under to have a permanent & solid peace—no State arrangement—no truce—no partial compromise will be sufficient, They must be taught to revere the justice of the Union & look up to it as the sole means of giving to them a lasting treaty & the secure possession of their real rights.
          So much for Business of a public nature permit me now to thank you for the many marks of regard I recieved while with you in 1787—particularly in furnishing me with introductory Letters to your friends in Europe had I pursued the route I at that time intended—although I have hitherto been prevented by marrying & being requested by my friends to accept the Government I have by no means given it up altogether—My term of office will expire in a twelvemonth—when if nothing prevents I shall endeavour to execute my former plan—I am strengthened in this Idea by the wish of my Wife to revisit that part of the World—she is the daughter of Mr Laurens & sister to your former aid de Camp our deceased & much lamented friend Colonel John Laurens—from the age of seven to fourteen she was educated in France & until she came to this Country remained in England—so that her accurate knowledge of the french language & acquaintance with their customs will be extremely useful should curiosity or Business make it necessary for me to go there or to any of the neighbouring States of Europe—From your late tour we are flattered with the hope of your one day visiting this country—whenever you so far honour us I am sure that every thing in our power will be done to render your Visit pleasing and agreable to you. I am with the sincerest Respect & Esteem much obliged Dear Sir Yours truly
          
            Charles Pinckney.
          
        